Citation Nr: 1118288	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of September 2008 from the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied these claims.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2011.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it is necessary to remand this matter for further development.  The Veteran has claimed entitlement to service connection for hearing loss and tinnitus due to exposure to noise from aircraft.  He is noted to have served during active duty as an air policeman.  At his March 2011 Travel Board hearing, he testified that he guarded aircraft on the ground including jets which were guarded on a 24 hour basis.  During such service, he was exposed to noise from the aircraft engines that were started up.  He said that he failed his hearing test on his 1964 discharge examination.  He was exposed to such noise both during his active service and during his Reserve service.  Following service, he was a civil servant, engaged in engineering, and exposed to work buildings and wind turbines.  He was retired from the State Department.  In regards to his tinnitus, he reported having ringing in his ears since the late 1960's.  

Except for dental records, there are no service treatment records associated with the claims folder.  Formal findings of unavailability of records were made in April 2008 and March 2010.  There are also Reserve personnel records from his service with the Air National Guard (but no personnel records regarding his active service aside from his DD-214).  These Reserve records show that he served from 1980 to 2002, with the personnel records showing that during each year of service in the Air National Guard, he served roughly 2 weeks of active duty for training (ACTDTRA), and some years he served between 20-45 weeks of ACTDTRA.  

The August 2008 VA examination which confirmed bilateral hearing loss, gave an opinion that it was less likely as not that the Veteran's hearing loss and tinnitus are service related.  This was based on the lack of any audiograms from the 1960's, with hearing loss not evident until an August 1980 audiogram showing hearing loss. The examiner also noted that the Veteran was granted  State Worker's compensation benefits based on occupational noise induced noise exposure.  However there was no opinion as to whether his periods of ACTDTRA during his lengthy time of Reserve service could have caused or aggravated his hearing loss.  Thus another medical opinion regarding the etiology of his hearing loss and tinnitus is indicated, in light of the records showing Reserve service with ACTDTRA and the lay testimony regarding the circumstances of such service. 

Although the Veteran has been notified of the unavailability of his service treatment records, he has yet to be provided notice of alternate records in accordance of the VA's duty to assist.  In cases where the veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations. VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The AOJ should advise the Veteran that he may submit alternative evidentiary materials in accordance with these provisions from the VA Adjudication Procedure Manual, Manual M21- 1.   The Veteran should be informed of these alternative documents and be given an opportunity to more fully develop his case.  He should also be asked to complete and return NA Forms 13055 ("Request for Information Needed to Reconstruct Medical Data") and 13075 ("Questionnaire about Military Service"). 

Finally, the Veteran has indicated that his service treatment records could potentially be located in Denver, Colorado.  The formal findings of unavailability do not clearly indicate if an attempt to obtain such records from Denver was made.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the veteran that he can submit alternate evidence, including, but not limited to, statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom a veteran may have been treated, especially soon after discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examination reports.  The AOJ should ask the veteran to complete and return NA Forms 13055 ("Request for Information Needed to Reconstruct Medical Data") and 13075 ("Questionnaire about Military Service").

2.  Thereafter, the AOJ should the contact the National Personnel Records Center (NPRC), and any other appropriate state and federal agency to obtain any service treatment records that may be associated with his periods of ACTDTRA throughout his Reserve service from 1980 to 2002, and to request that a search of alternate sources be made for service treatment and service personnel records concerning the veteran's active service from October 1960 to October 1964.  Such search must also include records alleged by the Veteran to possibly be located in Denver, Colorado.  The AOJ should also request all secondary sources of service medical records, including inpatient records, sick and morning reports.  Any information obtained by the veteran's responses to the AOJ's actions set forth above in #1 should be utilized in this search for evidence.  The AOJ should associate all requests and records received with the claims file.  If records are unavailable, a negative reply is requested.

3.  Thereafter, following the completion of the above, the AOJ should schedule the Veteran for examination by an appropriate specialist to determine the nature and etiology of his claimed hearing loss and tinnitus.  The specialist should determine whether any claimed hearing loss and/or tinnitus is/are likely due to or aggravated by service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior to conduction and completion of the examination and the examination reports must be annotated in this regard.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed hearing loss and/or tinnitus.  Specifically the examiner is requested to provide an opinion as to:  (a) whether the Veteran has a current hearing loss and/or tinnitus; (b) whether any diagnosed hearing loss and/or tinnitus at least as likely as not (i.e., at least a 50/50 probability) was caused or aggravated by service, to include being caused or aggravated during his periods of ACTDTRA during his lengthy period of Reserve service following his active service.  

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


